87 F.3d 1318
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ricky L. FOOTE, Plaintiff-Appellant,v.NEVADA DEPARTMENT OF PRISONS;  Ron Angelone;  Potter, Dr.,Individually;  Kaizer, Dr., Individually;  Sherman Hatcher,Warden;  Charles Wolff;  Frank Armenta, Richard Johnson;Kenneth Smith, Defendants-Appellees.
No. 95-16660.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Ricky L. Foote, a Nevada state prisoner, appeals pro se the grant of summary judgment to defendants in his 42 U.S.C. § 1983 action alleging an Eighth Amendment violation.   Foote contends that defendants were deliberately indifferent to his need for medical care of his lumbar disc disease.   We have jurisdiction under 28 U.S.C. § 1291.


3
The record does not disclose that the district court advised Foote, an incarcerated pro se litigant, of the requirements of Fed.R.Civ.P. 56, the rule governing summary judgment.   Accordingly, we vacate the judgment and remand.  See Arreola v. Mangaong, 65 F.3d 801, 802 (9th Cir.1995);  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).


4
On remand, consideration should be given to whether the November 19, 1992 special housing assignments policy was applicable to medically-assigned equipment, whether this policy comports with the standard set out in Jordan v. Gardner, 986 F.2d 1521, 1529-30 (9th Cir.1993) (en banc), and whether Foote's alleged failure to follow prescribed procedures to recover his medically-assigned equipment can justify the failure to return equipment when authorities otherwise may have known of his continuing need for the equipment.


5
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3